21-01180-jlg      Doc 10   Filed 09/21/21 Entered 09/21/21 15:13:57      Main Document
                                         Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

  In re

  ORLY GENGER,

     Debtor.

  DEBORAH J. PIAZZA, as Successor
  CHAPTER 7 TRUSTEE, of the Bankruptcy
  Estate of Orly Genger,                             Chapter 7 Case No. 19-13895

     Plaintiff,                                      Adv. Case No. 21-ap-01180

          - against -                                NOTICE OF APPEARANCE

  MICHAEL OLDNER, THE ORLY GENGER
  1993 TRUST, RECOVERY EFFORT INC.,
  SAGI GENGER, THE SAGI GENGER 1993
  TRUST, DALIA GENGER, ELANA
  GENGER, DAVID PARNES, D&K GP LLC,
  TPR INVVESTMENT ASSOCIATES, INC.,
  MANHATTAN SAFETY MAINE, INC. AND
  JANE DOES 1-100,

     Defendants.


To the above-named parties:

      PLEASE TAKE NOTICE that Max Rodriguez of Pollock Cohen LLP, hereby

enters his appearance as counsel of record on behalf of the Orly Genger 1993 Trust,

Recovery Effort Inc., and Manhattan Safety Maine, Inc., in the above-captioned action.

      It is respectfully requested that any future Notices of Electronic Filing related to

this case be forwarded to Max Rodriguez at Max@PollockCohen.com.




                                            1
21-01180-jlg   Doc 10   Filed 09/21/21 Entered 09/21/21 15:13:57          Main Document
                                      Pg 2 of 2



Dated: September 21, 2021
       New York, NY
                                      POLLOCK COHEN LLP

                                      By: /s/ Max Rodriguez
                                         Max Rodriguez
                                      60 Broad St., 24th Floor
                                      New York, NY 10004
                                      (646) 290-7509
                                      Max@PollockCohen.com
                                      Attorneys for the Orly Genger 1993 Trust, by its
                                      Trustee Michael Oldner, Recovery Effort Inc., and
                                      Manhattan Safety Maine, Inc.




                                         2
